Title: From Thomas Jefferson to Rayneval, with Enclosure, 30 September 1786
From: Jefferson, Thomas
To: Rayneval




Sir
Paris Sept. 30th. 1786.

Desirous that the circumstances relative to the bust of the Major General the Marquis de la fayette may not be disfigured or misrepresented by the writers of newspapers I take the liberty of submitting to your inspection the inclosed narrative of them. May I presume to ask either the order or the permission for its publication, either in the present form, if there be nothing improper in that, or with such alterations as you may think expedient.
I have the honor to be with Sentiments of the most perfect esteem & respect, Sir


Enclosure

Extrait d’une Lettre de Paris du 9 Octobre

“D’après les Résolutions de l’Etat de Virginie, le Célèbre Artiste Mr. Houdon a été chargé d’éxécuter deux Bustes du Marquis de la Fayette, l’un pour être placé à coté du Général Washington dans la Capitale de cet Etat, et l’autre pour être présenté, au nom de la République, à la Ville de Paris par le Ministre-Plénipotentiaire des Etats-Unis. Cette Cérémonie eut lieu le 28. Septembre dernier de la manière la plus solemnelle. Mrs. les Prévôt des Marchands et Echevins s’étant rendus dans la Grande-Salle de l’Hôtel-de-Ville, l’on y a introduit Mr. Short, Ancien-Membre du Conseil-d’Etat de Virginie; Mr. Jefferson, Ministre-Plénipotentiaire des Etats-Unis, étant retenu chez lui par les suites d’une chute, Mr. Short a présenté à l’Assemblée le Buste, ainsi que les Résolutions de l’Etat, et une Lettre de M. Jefferson dont voici la Copie.”
Messieurs
La République de Virginie, en reconnaissance des services du Major-Général Marquis de la Fayette, a résolu d’élever son Buste dans la Capitale de l’Etat; et désirant placer un Monument pareil de son mérite, et de l’opinion de la République, dans le Pays, Auquel Elle a l’obligation de sa naissance, elle espère que la Ville de Paris voudra bien devenir dépositaire de ce second témoignage de sa gratitude.  Chargé par elle de l’exécution de ses intentions, j’ai l’honneur de prier Mrs. les Prévôt des Marchands et Echevins, représentant la Ville, d’accepter ce Buste, et de le placer à l’endroit le plus honorable pour le Marquis et le plus satisfaisant pour les sentimens d’une Nation Alliée.
C’est avec un vrai plaisir, que j’obéis à la Republique, en présentant son juste hommage pour un caractère, si grand dans les premiers développemens de sa vie, qu’ils auraient honoré la fin de telle vie que ce pût être. Notre Pays, couvert par une Armée peu nombreuse contre une beaucoup plus considérable, des talens qui ont feu suppléer à l’épaisement de nos moyens, des manoeuvres qui ont fini une longue Campagne par obliger nos Ennemis de s’enfermer dans un Point marqué pour rendez-vous aux Alliés et Confédérés, qui devoient se reunir contre eux, de manière qu’un seul coup ait décidé le sort d’une Guerre, qui s’étoit repanduëdans les quatre Parties du Monde, et pendant toute cette conduite l’attention la plus sontenuëpour les Loix Civiles et les Droits des Citoyens. Tels sont les faits, qui eussent ajouté à la gloire des plus grands caractères connus, et qui expliquent parfaitement la chaleur des sentimens, dont j’ai en cette occasion l’honneur d’être l’organe.
Il eut été plus agréable pour moi d’avoir exécuté cet Office en personne, d’avoir mélé le tribut de ma reconnaissance particulière à celle de mon Pays, et de présenter moi-même à votre honorable corps l’hommage de mon respect: Mais, puisqu’un accident grave me prive de remplir un devoir si cher, Mr. Short, ancien Membre du Conseild’Etat de la Republique, aura l’honneur de vous remettre cette Lettre avec les Résolutions de l’Assemblée-Générale et de vous présenter le Buste: Il vous offrira aussi les sentimens de la vénération etc.
“M. le Pelletier de Morfontaine, Conseiller-d’État et Prévôt des Marchands, après un Discours, qui excita une vive sensation, fit faire la lecture des Résolutions de l’Etat, de la Lettre du Ministre Amèricain et de celle de M. le Baron de Bréteuil, Ministre d’Etat au Département de Paris, qui annonçoit l’approbation du Roi: Et Mr. Ethis de Corny, Avocat et Procureur du Roi, prononça un Discours très-intéressant, en requérant la transcription des Pièces ci-dessus sur les Régistres de la Ville, et l’acceptation du Buste, qui fut placé dans la grande Salle de l’Hôtel-de-Ville, au bruit des applaudissemens et d’une Musique militaire.”

